Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pg(s). 5-6, filed 1/14/2022, with respect to the amended claims have been fully considered and are persuasive.  
Allowable Subject Matter
1.         Claims 1-2. 4-8 and 10-12 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a fluid sterilization apparatus, comprising:
a flow passage tube in which a processing passage where a passing fluid is sterilized is formed;
a light source that irradiates the processing passage with ultraviolet light;
an inflow passage or an outflow passage formed in a direction that intersects an outer circumferential surface of the flow passage tube; 
an outflow tube or an inflow tube that forms the outflow passage or the inflow passage;
a housing that covers an end opening of one end of the flow passage tube; and

wherein the outflow tube or the inflow tube is mounted on an opening formed on an outer circumferential surface of the housing, the outflow tube or the inflow tube being supported so as to be rotatable relative to the housing around a center of the opening,
wherein the inflow tube or the outflow tube has a base mounted on the opening of the housing and a groove formed on an outer 
circumferential surface of the base,
wherein the fluid sterilization apparatus further comprising a retaining pin that prevents the inflow tube or the outflow tube from 
being dislocated from the housing by
 being engaged with the groove while the base is mounted on the opening and the inflow tube or the outflow tube is rotatable
 relative to the housing, and
wherein the communication passage is formed between an outer circumferential surface of the flow passage tube and the housing.
 
             Regarding claim 8, the prior art search failed to disclose a fluid sterilization apparatus, comprising:
a flow passage tube in which a processing passage where a passing fluid is sterilized is formed;
a light source that irradiates the processing passage with ultraviolet light;
an inflow passage or an outflow passage formed in a direction that intersects an outer circumferential surface of the flow passage tube; and
an outflow tube or an inflow tube that forms the outflow passage or the inflow passage,

surface of the flow passage tube, the outflow tube or the inflow tube being supported so as to be rotatable relative to the flow passage tube, 
wherein the inflow tube or the outflow tube has a base mounted on the opening of the flow passage tube and a groove formed on 
an outer circumferential surface of the base, and
wherein the fluid sterilization apparatus further comprising a retaining pin that prevents the inflow tube or the outflow tube from being 
dislocated from the flow passage tube by being engaged with the groove while the base is mounted on the opening and the inflow tube or the outflow tube is rotatable 
relative to the flow passage tube.

             Regarding claim 12, the prior art search failed to disclose a fluid sterilization apparatus, comprising:
a flow passage tube in which a processing passage where a passing fluid is sterilized is formed;
a light source that irradiates the processing passage with ultraviolet light;
an inflow passage or an outflow passage formed in a direction that intersects an outer circumferential surface of the flow passage tube;
an outflow tube or an inflow tube that forms the outflow passage or the inflow passage;
a housing that covers an end opening of one end of the flow passage tube; and
a communication passage that causes the inflow passage or the outflow passage to communicate with the processing passage,
wherein the outflow tube or the inflow tube is mounted on an opening formed on an outer circumferential surface of the housing,

wherein the housing is mounted on the one end of the flow passage tube such that the housing is rotatable around a center of the end opening of the flow passage tube,
wherein an annular groove is formed on the outer circumferential surface of the flow passage tube, and the flow passage tube has a plurality of plates rotatably latched in the annular groove,
wherein an inner circumferential edge of the plate has an arc shape, and
wherein the plate is fixed to the housing while the housing is mounted on the one end of the flow passage tube. 

3.      The prior art search did not disclose or make obvious the elements of claim 1, with the elements of: wherein the inflow tube or the outflow tube has a base mounted on the opening of the housing and a groove formed on an outer 
circumferential surface of the base,
wherein the fluid sterilization apparatus further comprising a retaining pin that prevents the inflow tube or the outflow tube from 
being dislocated from the housing by
 being engaged with the groove while the base is mounted on the opening and the inflow tube or the outflow tube is rotatable
 relative to the housing.

4.      The prior art search did not disclose or make obvious the elements of claim 8, with the elements of: wherein the inflow tube or the outflow tube has a base mounted on the opening of the flow passage tube and a groove formed on 
an outer circumferential surface of the base, and
wherein the fluid sterilization apparatus further comprising a retaining pin that prevents the inflow tube or the outflow tube from being 
dislocated from the flow passage tube by being engaged with the groove while the base is mounted on the opening and the inflow tube or the outflow tube is rotatable 
relative to the flow passage tube.
 
5.      The prior art search did not disclose or make obvious the elements of claim 12, with the elements of: wherein the housing is mounted on the one end of the flow passage tube such that the housing is rotatable around a center of the end opening of the flow passage tube,
wherein an annular groove is formed on the outer circumferential surface of the flow passage tube, and the flow passage tube has a plurality of plates rotatably latched in the annular groove,
wherein an inner circumferential edge of the plate has an arc shape, and
wherein the plate is fixed to the housing while the housing is mounted on the one end of the flow passage tube. 

7.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881